Citation Nr: 0710645	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a toenail disorder.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1969.  

This appeal arises from August 2002, August 2003 and January 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The development ordered in the September 2005 remand of the 
Board of Veterans' Appeals (Board) was completed to the 
extent possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service records do not include any references to diabetes 
mellitus, a toenail fungus, or hypertension.  

2.  There is no diagnosis or record of treatment for either 
diabetes mellitus or hypertension within the initial post 
service year.  

3.  The claims folder includes current diagnoses of diabetes 
mellitus, onychomycotic dystrophic toenails and pes planus.  

4.  Asymptomatic pes planus was noted on the physical 
examination report at service entrance.  

5.  There are no references in the service medical records to 
complaints of foot pain.  At service separation the veteran 
denied any history of foot pain.  

6.  There is no competent medical evidence which links the 
currently diagnosed diabetes mellitus, onychomycotic 
dystrophic toenails to service or any incident in service.  

7.  There is no clinical evidence in the record which 
demonstrates the veteran's pre-existing pes planus increased 
in severity in service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active military 
service: and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  A toenail disorder was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  Pes planus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).  

4.  Hypertension was not incurred in active military service; 
and service incurrence may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for service connection for 
diabetes mellitus in March 2002.  In May 2003, the veteran's 
representative raised the veteran's claims for service 
connection for pes planus and a disorder of the toenails.  
The veteran amended his claim to include service connection 
for hypertension in August 2003.  The RO sent the veteran 
letters in May 2002, June 2002, July 2003, and October 2003 
respectively, informing him of VA's duty to assist with 
developing his claims, the evidence necessary to demonstrate 
service connection, how VA could assist in obtaining evidence 
and what actions the veteran could undertake to develop his 
claims.  The veteran was kept apprised of the status of his 
claims.  The subsequent statements of the case and 
supplemental statement of the case, the September 2005 Board 
remand of his claims and an October 2005 letter from VA to 
the veteran informed him of the status of his claim.  

VA obtained the veteran's VA records and his records from the 
Social Security Administration.  The veteran submitted 
additional private medical records.  The veteran has not 
identified any additional relevant evidence.  

The veteran and his representative were afforded the 
opportunity to present testimony before a Decision Review 
Officer in May 2003 and December 2004.  The veteran appeared 
and gave testimony before the undersigned Veterans Law Judge 
in May 2005.  

In this instance the veteran was not afforded a VA 
examination.  The regulations provide that VA will obtain a 
VA examination and a medical opinion when the evidence of 
record does not contain sufficient medical evidence to decide 
the claim if there is competent medical evidence of a current 
diagnosed disability, the evidence establishes the veteran 
suffered an event, disease of symptoms of a disease in 
service and there are indications the claimed disability may 
be associated with the event or injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2006).  In the absence of any clinical 
findings in service or for many years after the veteran's 
separation from the service there were no records for a 
physician to review which could provide a basis for finding 
any relationship between service and the currently diagnosed 
disorders.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Board considered whether the veteran's statements alone 
would provide sufficient information to provide a basis for 
finding his current disorder began or was aggravated in 
service and found them insufficiently detailed to provide a 
basis for anything other than a speculative opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes mellitus 
and hypertension, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  

Factual Background and Analysis.  The veteran's Form DD 214 
indicates he had no foreign service.  

On service enlistment examination in April 1969 the defects 
noted included hypertrophy of the tonsils, gynecomastia, 
abdominal obesity and pes planus.  The veteran's pes planus 
was noted to be asymptomatic.  Laboratory findings included 
urinalysis which was negative for sugar.  The veteran's blood 
pressure was recorded as 138/78.  No additional defects were 
noted at service entrance in May 1969.  

There are no service medical records which include any 
references to diabetes mellitus, elevated sugar, elevated 
blood pressure readings, fungus of the toenails or foot pain.  

On discharge examination in June 1969 no disorders of the 
feet, endocrine system, heart or vascular system were noted.  
Laboratory findings which included urinalysis were negative 
for sugar.  The veteran's blood pressure was recorded as 136 
over 86.  It was noted on the examination report that the 
veteran did not meet the medical fitness standards.  Service 
medical records revealed the veteran was over weight by 
military standards.  On his June 1969 Report of Medical 
History the veteran denied any history of foot trouble, high 
blood pressure and sugar in his urine.  In October 1969 the 
veteran signed a statement indicating there had been no 
change in his medical condition since his separation 
examination.   

January and February 1980 records from the Medical Center at 
Terrell reveal the veteran was admitted for treatment after 
amputating his left thumb in an accident at work.  In 
February 1980 the veteran gave his medical history and denied 
having any history of diabetes or heart trouble.  The 
veteran's blood pressure was recorded as 140 over 110.  

The first diagnosis of diabetes mellitus appears in December 
1982 records from the Medical Center at Terrell.  The 
veteran's blood pressure was recorded as 120/78.  

March 2001 VA records include a report of a podiatry consult.  
The veteran was examined and found to have a pes valgo planus 
foot type.  He had dystrophic fungal toenails.  The 
assessment was onychomycotic dystrophic toenails, 
onychogryphotic toenails and diabetic neuropathy.  

April 2003 VA records noted that diabetes mellitus had first 
been diagnosed in 1975 and that the veteran had been on 
insulin since the 1980's.  VA treatment records also included 
diagnosis of hypertension.  

At his hearing before a Decision Review Officer at the RO in 
May 2003 the veteran was asked why he believed his current 
diabetes mellitus had started in service.  He replied that 
when he was examined for diabetes the doctor told him that it 
was a condition which had been building up for years.  (May 
2003 T-2, 6)

In December 2004 at a hearing before the Decision Review 
Officer at the RO the veteran's representative asserted that 
the veteran's current toe fungus was noted at service 
entrance as hypertrophy of the toenails.  (T-2).  The veteran 
testified his boots in service had caused his toenails to 
crack.  (T-3).  The veteran contended that wearing combat 
boots in service, combined with his weight had aggravated his 
pes planus in service.  (T-6).  

In May 2005 at his hearing before the undersigned the veteran 
repeated his assertion that wearing combat boots in service 
had aggravated his pes planus and caused his toenail 
condition.  (T-3).  He was first treated for his toenail 
condition and feet after service in conjunction with his 
treatment for diabetes.  (T-5).  The veteran stated he was 
treated in service for his feet and was given special arches.  
(T-7).  He contended he was first treated after service at 
Terrell.  (T-8).  The veteran testified the reason he was 
discharged from the service was for hypertension which he 
thought was recorded in his service medical records.  (T-9).  

Diabetes Mellitus

The Board first notes the veteran had no foreign service.  
Although he served during the Vietnam era, he did not serve 
in Vietnam.  For that reason the presumptive service 
connection provisions of the regulations found at 38 C.F.R. 
§§ 3.307 and 3.309 providing presumptive service connection 
for Vietnam veterans based on exposure to Agent Orange in 
service are not applicable.  

Service connection may also be granted when there is evidence 
of diabetes mellitus in service or during the initial post 
service year.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
medical records do not include any evidence of elevated sugar 
in service, any endocrine disorder or any symptoms related to 
diabetes such as excessive thirst or urination.  In addition, 
there is no such evidence during the initial post service 
year to provide a basis for finding the veteran had diabetes 
mellitus which would be rated as 10 percent disabling within 
one year of his separation from the service.  

The first clinical documentation of elevated sugar appears in 
private medical records from 1982 some 13 years after the 
veteran was separated from the service.  The veteran told VA 
examiners diabetes mellitus was first diagnosed in 1975.  

The veteran himself has testified he believes his diabetes 
mellitus started in service because he was told it had 
developed over many years.  He has never indicated that any 
medical provider told him it began in service or was caused 
by or related to his military service.  The veteran is not 
qualified by education or experience to provide a medical 
opinion.  38 C.F.R. § 3.159(a)(2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection for diabetes mellitus is not 
warranted.  

Toenail Disorder

The only evidence of any disorder of the toenails in service 
are the statements and testimony of the veteran.  While the 
veteran is competent to report the symptoms he observed such 
as cracked or peeling toenails, a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's representative mistakenly 
interpreted a notation of hypertrophic tonsils as being for 
toenails.  Service medical records do not include any 
references to the toenails.  

The first clinical record of the current diagnosis of 
disorders of the toenails appears in VA records some 30 years 
after the veteran's separation from the service.  Evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for a disorder of 
the toenails.  

Pes Planus

The veteran's pes planus clearly pre-existed service 
entrance.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGPREC 3-2003.  The presumption of soundness attaches only 
where there has been an induction examination in which the 
later complained of disability was not noted.  38 C.F.R. 
§ 3.304(b)(2006).  Pes planus was diagnosed and noted at the 
veteran's entrance into service.  

The question in this instance is whether the veteran's pre-
existing pes planus was aggravated in service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Cotant differentiated between conditions not 
noted at service entrance which later became symptomatic in 
service and those which were noted.  When a condition was not 
noted at service entrance and later became symptomatic a 
presumption of aggravation arose.  The Court clearly 
indicated that no such presumption arose where the condition 
was noted at service entrance.  

For the veteran to prevail the evidence must show not only 
that his pes planus was symptomatic in service, but that the 
underlying pathology increased in severity in service.  There 
are no references to any symptoms of foot pain in service 
medical records.  The veteran has testified he was treated in 
service for his pes planus.  There is no record of any such 
treatment in service.  Also, the contemporaneous record, his 
Report of Medical History in June 1969, explicitly denied any 
history of foot trouble.  Even if the Board accepted the 
veteran's statements that he had trouble with his feet in 
service, the question is whether the veteran's symptoms in 
service represent merely flare-ups of his pre-existing 
disorder or represent an increase in severity of his pre-
existing disorder in service.  See Akins v. Derwinski, 1 Vet. 
App. 228 (1991); Hunt v. Derwinski, 1  Vet. App. 292 (1991).  

Even if the Board accepts the veteran's statements that he 
had trouble with his feet in service there is no clinical 
record to support that the veteran had anything other than 
flare-ups.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993).  Accordingly, a 
lasting worsening of the condition, one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 183 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

The only evidence of aggravation in service of the veteran's 
pre-existing pes planus are the statements and testimony of 
the veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In Cotant the Court instructed that a determination of 
whether there was any increase in the underlying pathology 
should be based on an examination of the records immediately 
preceding, and those immediately after service.  In this case 
the pes planus was noted to be asymptomatic at service 
entrance and was not even noted or diagnosed at service 
separation.  The next diagnosis of pes planus in the record 
appears in the March 2001 VA podiatry consult.  The veteran 
testified that the first treatment for his feet after service 
was in conjunction with his treatment for diabetes.  The 
Board has concluded the evidence is insufficient to provide a 
basis for finding any increase in severity of the pes planus 
in service, or to demonstrate any increase in the underlying 
pathology of the veteran's pre-existing pes planus.  

The preponderance of the evidence is against the claim for 
service connection for pes planus, as the evidence does not 
demonstrate the veteran's pes planus was aggravated in 
service.  

Hypertension

The veteran has based his claim for service connection for 
hypertension on his belief that he was discharged from the 
service due to hypertension.  A review of the service medical 
records found no elevated blood pressure readings.  The 
veteran is correct that he was discharged because he did not 
meet the physical standards.  Service medical records clearly 
demonstrate the veteran's failure to meet the standards was 
due to his weight being in excess of the standards set by the 
military.  There is no diagnosis, or treatment for 
hypertension in service.  The veteran's current assertions 
that he was discharged due to hypertension are inconsistent 
with the contemporaneous service medical records.  

The first documented elevated blood pressure reading appears 
in the 1980 records from Terrell.  Later records in 1982 
include a normal blood pressure reading.  It is unclear 
precisely when hypertension was diagnosed.  Current VA 
records include ongoing treatment for hypertension.  

There is no evidence which demonstrates the veteran had 
hypertension in service or during the initial post service 
year.  38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance of 
the evidence is against the claim for service connection for 
hypertension.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a toenail disorder is denied.  

Service connection for pes planus is denied.  

Service connection for hypertension is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


